[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
Defendants William and Patricia Waugh move pursuant to General Statutes § 49-15 and Practice Book § 377 to open the judgment of strict foreclosure so that they may file and present defenses. At the time judgment was initially entered on November 10, 1997, defendants William and Patricia Waugh were represented by counsel. On January 20, 1998, judgment was opened, new law days were assigned, and judgment was again entered. By motion dated February 2, 1998, William and Patricia Waugh request this court to open and vacate the judgment.
The Waughs assert in an affidavit, which is dated February 2, 1998, that the defenses they now seek to assert were not previously raised due to mistake and excusable neglect. Under Practice Book § 377, the defendants are required to show they were prevented from asserting the defenses by "mistake, accident or other reasonable cause. . . ." The court has carefully reviewed the court file and the affidavit and concludes that the failure of the Waughs to assert the defenses was a result of their own neglect. They have not shown that they were prevented from asserting the defenses by "excusable neglect".
Under General Statute § 49-15, the Waughs must show good cause for opening the judgment. See Farmers  Mechanics SavingsBank v. Sullivan, 216 Conn. 341, 353 (1990). Good cause has not been shown.
The motion to open judgment is denied.
THIM, JUDGE